MURDOCK, Justice
(concurring in the result).
I question the statement in the main opinion that “[§ ] 15-16-22(a)[, Ala.Code 1975,] does not grant the trial court discretion to order a defendant to submit to a mental examination independent of the procedural framework of Rule 11.2(a) [, Ala. R. Crim. P.].” 134 So.3d at 875 (emphasis added). I believe the dispositive question in the present case is whether notice of intention to use a mental disease or defect in the mitigation phase of a capital-murder trial is notice of intent to use that mental disease or defect “as a defense to criminal responsibility.” Because I do not read the statute as providing an affirmative answer to this question, I concur in the result.